Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Kolwalkar et al. (Pub. No. US 2015/0331079) teaches a calibration method for enhancing a measurement accuracy of one or more voltage sensing devices in presence of a plurality of conductors, the method further comprising: determining a calibration matrix having cross-coupling factors representative of cross-coupling between an antenna of the at least one voltage sensing device and other conductors of the plurality of conductors and determining a corrected voltage value of the respective conductor by deducting at least in part contributions of the cross-coupling from the sensed voltage value of the respective conductor using the calibration matrix, but fails to anticipate or render obvious a measurement module for minimizing crosstalk, comprising: transmitting the determined reported current over the broadcast bus to at least one of (i) one or more other measurement modules of the other measurement modules and (ii) the central controller wherein the central controller is configured to retrieve information regarding physical locations of the current sensors of at least two of the measurement modules, and phases of source currents to be measured by the at least two measurement modules; wherein the central controller is configured to 
Claim 7 is allowed because the closest prior art, Kolwalkar et al. (Pub. No. US 2015/0331079) teaches a calibration method for enhancing a measurement accuracy of one or more voltage sensing devices in presence of a plurality of conductors, the method further comprising: determining a calibration matrix having cross-coupling factors representative of cross-coupling between an antenna of the at least one voltage sensing device and other conductors of the plurality of conductors and determining a corrected voltage value of the respective conductor by deducting at least in part contributions of the cross-coupling from the sensed voltage value of the respective conductor using the calibration matrix, but fails to anticipate or render obvious a method for minimizing crosstalk, the method including the steps of: transmitting the determined reported current over the broadcast bus; wherein the central controller is configured to retrieve information regarding physical locations of the current sensors of at least two of the measurement modules, and phases of source currents to be measured by the at least two measurement modules; wherein the central controller is configured to compute the crosstalk compensation factors for crosstalk between the current sensors of the at least two measurement modules, based on the retrieved information, and to transmit the crosstalk 
Claim 13 is allowed because the closest prior art, Kolwalkar et al. (Pub. No. US 2015/0331079) teaches a calibration method for enhancing a measurement accuracy of one or more voltage sensing devices in presence of a plurality of conductors, the method further comprising: determining a calibration matrix having cross-coupling factors representative of cross-coupling between an antenna of the at least one voltage sensing device and other conductors of the plurality of conductors and determining a corrected voltage value of the respective conductor by deducting at least in part contributions of the cross-coupling from the sensed voltage value of the respective conductor using the calibration matrix, but fails to anticipate or render obvious a computer program product, comprising computer executable program code recorded on a computer-readable non-transitory medium, the computer executable program code comprising: code for transmitting the determined reported current over the broadcast bus to the other measurement modules and the central controller. wherein the central controller is configured to retrieve information regarding physical locations of the current sensors of at least two of the measurement modules, and phases of source currents to be measured by the at least two measurement modules; wherein the central controller is configured to compute the crosstalk compensation factors for crosstalk between the current sensors of the at least two measurement modules, based on the retrieved information, and to 
Claim 16 is allowed because the closest prior art, Kolwalkar et al. (Pub. No. US 2015/0331079) teaches a calibration method for enhancing a measurement accuracy of one or more voltage sensing devices in presence of a plurality of conductors, the method further comprising: determining a calibration matrix having cross-coupling factors representative of cross-coupling between an antenna of the at least one voltage sensing device and other conductors of the plurality of conductors and determining a corrected voltage value of the respective conductor by deducting at least in part contributions of the cross-coupling from the sensed voltage value of the respective conductor using the calibration matrix, but fails to anticipate or render obvious a method for central controller for minimizing crosstalk, comprising: receiving by the central controller, from each of the at least first and second measurement modules, over a broadcast bus, messages reporting current measurement by respective current sensors of each of the measurement modules measuring respective source currents, using the crosstalk compensation factors. wherein the at least first and second measurement modules are configured to monitor, over the broadcast bus, the messages reporting current measurements transmitted from other measurement modules connected to the broadcast bus, of current measurements made by respective current sensors of the other measurement modules measuring other respective source currents; wherein the at least 
Claim 19 is allowed because the closest prior art, Kolwalkar et al. (Pub. No. US 2015/0331079) teaches a calibration method for enhancing a measurement accuracy of one or more voltage sensing devices in presence of a plurality of conductors, the method further comprising: determining a calibration matrix having cross-coupling factors representative of cross-coupling between an antenna of the at least one voltage sensing device and other conductors of the plurality of conductors and determining a corrected voltage value of the respective conductor by deducting at least in part contributions of the cross-coupling from the sensed voltage value of the respective conductor using the calibration matrix, but fails to anticipate or render obvious a method in a central controller for minimizing crosstalk, the method including the steps of: receiving, by the central controller, from each of the at least first and second measurement modules, over a broadcast bus, messages reporting current measurement by respective current sensors of each of the measurement modules measuring respective source currents, using the crosstalk compensation factorsi wherein the at least first and second measurement 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
      Contact information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857